FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 5, 2021

                            No. 04-19-00737-CR, 04-19-00738-CR

                                        Aidan VITELA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 5942, 6023
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
       On September 29, 2021, this court issued its opinion and judgment in this appeal. On
September 30, 2021, Appellant timely filed a motion for a sixteen-day extension of time to file a
motion for rehearing. See TEX. R. APP. P. 49.1, 49.8.
       Appellant’s motion for extension of time is GRANTED.             Appellant’s motion for
rehearing is due on November 1, 2021.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court